UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54137 OXYSURE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 71-0960725 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 10880 John W. Elliott Drive, Suite 600, Frisco, TX75033 (Address of principal executive offices) (972) 294-6450 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ Our common stock is traded in the over-the-counter market and quoted on the Over-The-Counter Bulletin Board under the symbol “OXYS.” The aggregate market value of the issuer’s common stock held by non-affiliates of the registrant as of May 18, 2012, was approximately $2,696,882 based on $.88, the per share price at which the registrant’s common stock was last sold on that date. The number of shares outstanding of the registrant’s class of $0.0004 par value common stock as of May 18, 2012 was 20,443,222. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Balance Sheet – March 31, 2012 and December 31, 2011 1 Condensed Statement of Operations – For the three months ended March 31, 2012 and 2011 2 Condensed Statement of Equity – As of and for the three months ended March 31, 2012 3 Condensed Statements of Cash Flows – For the three months ended March 31, 2012 and 2011 4 Condensed Notes to Financial Statements 5 - 30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 39 PART II -OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. (Removed and reserved) 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OXYSURE SYSTEMS, INC. BALANCE SHEETS March 31, December 31, Unaudited ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances for sales returns and allowance for doubtful accounts Inventories Prepaid expenses and other current assets - - Total current assets Property and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Capital leases - current $ Notes payable - current $ Deferred revenue $ Total current liabilities Long-term liabilities Capital leases $ $ Notes payable $ Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCY (NOTE 9) STOCKHOLDERS’ EQUITY Preferred stock, par value $0.0005 per share; 25,000,000 shares authorized; 1,318,750 and 3,126,434 Series A convertible preferred shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Common stock, par value $0.0004 per share; 100,000,000 shares authorized; 18,934,510 and15,724,816 Shares of voting common stock issuedand outstanding as of March 31, 2012 and December 31, 2011, respectively Additional Paid-in Capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME ) ) TOTAL LIABILITIESAND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these Financial Statements. 1 OXYSURE SYSTEMS, INC. STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT (Unaudited) For the three months ended March 31, (Restated) Revenues, net $ $ Cost of goods sold Gross profit Operating expenses Selling, general and administrative Loss from operating expenses ) ) Other income (expenses) Other income (expense) Interest expense ) ) Total other income (expenses) ) ) Net loss ) ) Accumulated deficit - beginning of the period $ ) $ ) Prior period adjustments - - Accumulated deficit - end of the period $ ) $ ) Basic net income (loss) per common share $ ) $ ) Diluted net income (loss) per common share $ ) $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these Financial Statements. 2 OXYSURE SYSTEMS, INC. STATEMENT OF STOCKHOLDERS' EQUITY AS OF AND FOR THE PERIOD ENDED MARCH 31, 2012 (Expressed in US Dollars) Convertible Preferred Stock Common Stock Shares Par Value Shares Par Value Warrant issuance Additional Paid In Capital - Preferred Stock Additional Paid In Capital - Warrants and Options Additional Paid In Capital Deficit Accumulated Total Stockholders' Equity (Deficit) Balance as of December 31, 2011 - Common Stock issued upon conversion of convertible preferred stock ) - Common Stock issued upon conversion of convertible notes 84 - Common Stock options issued for compensation Net Loss for period ending March 31, 2012 Balance as of March 31, 2012 The accompanying notes are an integral part of these Financial Statements. 3 OXYSURE SYSTEMS, INC. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities Depreciation Amortization of intangible assets Amortization of debt discount and warrant fair values related to convertible notes Amortization of discount on notes payable - Changes in Deferred Rent ) ) Issuance of common stock options to employees as compensation Issuance of common stock options and warrants in exchange for services - Changes in current assets and liabilities Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets - ) Accounts payable and accrued liabilities Deferred revenue - - NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of intangible assets - ) Other assets - - Purchases of property and equipment - ) NET CASH USED IN INVESTING ACTIVITIES - ) CASH FLOWS FROM FINANCING ACTIVITIES Loan proceeds Payment of capital leases ) ) Notes issued for customer incentives - - Issuance of Common Stock - 6 Conversion of preferred stock to common stock - - Proceeds from exercise of common stock options and warrants - NET CASH PROVIDED BY FINANCING ACTIVITIES Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $
